Citation Nr: 1418675	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-05 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a left testicle condition.

3.  Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that while the Veteran initially appealed the issues of service connection for the residuals of a back injury and service connection for residuals of a right hip injury, these conditions were granted service connection in a November 2011 rating decision and are not currently before the Board.
 
The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  As the Veteran has not contended that the service-connected hearing loss disability on appeal has interfered with his ability to obtain and maintain substantially gainful employment, the Board does not have jurisdiction over the TDIU issue under Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Since the grant of service connection, audiological evaluations do not indicate that the Veteran's hearing loss is higher than Level I in each ear.

2.  The Veteran's current left testicle condition was not present during service or until many years thereafter and is not related to service.

3.  The Veteran's current right knee condition was not present during service or until many years thereafter and is not related to service and the Veteran does not have a current left knee disability.
CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for service connection for a left testicle condition have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The criteria for service connection for a bilateral knee condition have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a Veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Claims for an increased rating require notice that, in order to substantiate the claim, information and evidence must be provided demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit that are relevant to establishing entitlement to increased compensation.  38 U.S.C.A. § 5103(a); See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A June 2010 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the type of evidence and information necessary to substantiate his claims and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent a VA audiological examination in July 2010 which involved an in-person interview with the Veteran and an audio assessment.  The Board finds this examination to be adequate, as it included a controlled speech discrimination test (Maryland CNC), a pure tone audiometry test, and an assessment of the functional effects caused by the hearing disability.  38 C.F.R. § 4.85; See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Moreover, the Veteran does not report that his hearing loss has worsened since his July 2010 examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83   (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran underwent a VA examination for his knee condition in October 2011 which included a review of the Veteran's claims file, an in-person interview, a physical assessment including range of motion testing, and an opinion concerning the etiology of Veteran's condition.  The Board finds this to be adequate because the examiner based his opinion upon consideration of the Veteran's prior medical history and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

VA did not provide an examination to the Veteran concerning his left testicle condition.  In determining whether a medical examination should be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

As to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In declining to obtain a medical nexus opinion for the Veteran's left testicle condition, the Board observes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).  In the instant case, there is nothing other than the Veteran's general assertion to suggest a link between the Veteran's current disability and military service; accordingly, the Board finds a VA examination is not required under VA's duty to assist.

The Veteran has not alleged any deficiency with the VA examinations performed.  The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law & Analysis

1. Bilateral Hearing Loss

The Veteran contends that he is entitled to a compensable rating for his bilateral hearing loss. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The rating schedule provides a table to determine the Roman numeral designation for hearing impairment based upon a combination of the percent of speech discrimination and the puretone threshold average.  See 38 C.F.R. §§ 4.85, Table VI, Table VII (Diagnostic Code 6100).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

Test results from the Veteran's July 2010 VA audio examination show an average puretone threshold of 32.5 decibels (db) in the right ear and 25 db in the left ear.  The examination report also indicates speech recognition scores of 96 percent bilaterally.  The report notes a mild impact on the Veteran's daily activities from the combination of the Veteran's service-connected tinnitus and hearing loss.  The examiner did not recommend any follow-up or treatment for the Veteran's condition. 

The record does not show that the Veteran's hearing loss merits a compensable rating under the applicable criteria contemplated by the schedule for rating disabilities.  Under the numeric designation of hearing impairment based upon the puretone threshold average and speech discrimination, the Veteran would merit a Level I for each ear, which when combined, yield a 0 percent, or noncompensible rating.  38 C.F.R. § 4.85, table VI, table VII.  A pattern of exceptional hearing loss under 38 C.F.R. § 4.86 is also not demonstrated nor is there lay or medical evidence of any material impact from the Veteran's diminished hearing capacity.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the schedular rating criteria adequately contemplate the Veteran's hearing disability.  The Veteran's hearing loss is productive of slight impairment to hearing acuity that is contemplated in the rating criteria.  There is no evidence in the record of marked interference with employment or frequent periods of hospitalization due to the hearing loss disability.  There is no indication from the Veteran or his treatment providers that the established schedular criteria are insufficient to address the Veteran's condition.  The rating criteria are therefore adequate to evaluate the Veteran's hearing loss and referral for consideration of extraschedular rating is not warranted.  

2.  Left testicle condition

The Veteran has filed a claim for an enlarged testicle.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

Treatment records from October 2005 indicate that the Veteran has been diagnosed with a left hydrocele.  STRs do not show complaints, treatment or diagnosis of a testicular injury or condition during the Veteran's service.  The record does not contain competent evidence showing manifestations of a testicular injury prior to 2005.  There is no competent medical evidence that his current condition began during military service or is etiologically related to military service.  Therefore, the Board finds that no examination is required and service connection for the Veteran's left testicle condition is denied.  See Waters supra.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

3. Bilateral knee condition

The Veteran has claimed service connection for a bilateral knee condition.

Although there is evidence that the Veteran participated in airborne training which included parachute drops, there is no recorded complaints, treatment or diagnosis of a knee injury in his STRs.  

At his October 2011 VA examination the Veteran complained of stiffness and aches in his right knee and was diagnosed with right knee strain.  The record does not contain complaints or a diagnosis of any injury or disability corresponding to the Veteran's left knee.  At the examination, the Veteran reported only right knee pain with occasional flare-ups which had been present over the course of the previous year.  X-rays taken at the time showed normal knees bilaterally.  The Veteran did not recall injuring either knee as a result of any parachute jumps or any other circumstances that occurred while on active duty. 

The 2011 VA examiner opined that the Veteran demonstrated no knee condition that is at least as likely as not related to service.  In support of his opinion the examiner noted that STR's do not reflect, and the Veteran does not allege any complaint, evaluation, treatment or diagnosis of any knee injury or trauma during service, or that has persisted since service.  The examiner noted that the Veteran's right knee pain had only been present for the past year.  

In light of the VA examiner's negative nexus opinion and the lack of any indication of an in-service knee injury, the Board finds that the preponderance of the evidence is against the conclusion that the Veteran's current right knee condition is related to service.  Accordingly, service connection for a bilateral knee condition is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A compensable evaluation for bilateral hearing loss is denied.

Service connection for a left testicle condition is denied.

Service connection for a bilateral knee condition is denied.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


